Fourth Court of Appeals
                                      San Antonio, Texas
                                  MEMORANDUM OPINION
                                          No. 04-14-00791-CV

                                        Michael Thomas PAUL,
                                              Appellant

                                              v.
                                             Greg
                        Greg ABBOTT, Attorney General of the State of Texas,
                                           Appellee

                      From the 225th Judicial District Court, Bexar County, Texas
                                   Trial Court No. 2001-CI-16843
                             Honorable Michael E. Mery, Judge Presiding

PER CURIAM

Sitting:          Karen Angelini, Justice
                  Marialyn Barnard, Justice
                  Rebeca C. Martinez, Justice

Delivered and Filed: January 28, 2015

DISMISSED

           On November 10, 2014, appellant filed a purported notice of appeal and an affidavit of

indigence in the trial court. On November 18, 2014, we issued an order explaining that the notice

of appeal was defective and ordering appellant to file a notice of appeal that complied with Texas

Rule of Appellate Procedure 25.1(d). See TEX. R. APP. P. 25.1(d). On December 15, 2014,

appellant filed an amended notice of appeal that complied with Rule 25.1(d). See id.

           On December 3, 2014, the trial court signed an order sustaining the district clerk’s and the

court reporter’s contests to appellant’s affidavit of indigence and ordering appellant to pay all costs
                                                                                      04-14-00791-CV


on appeal including the costs charged by the district clerk for preparation of the clerk’s record. A

motion seeking review of this order was not timely filed. See TEX. R. APP. P. 20.1(j)(2).

       On December 31, 2014, we ordered appellant to provide written proof to this court within

ten days of the date of our order that the fee for the clerk’s record had been paid or arrangements

had been made to pay the clerk’s fee. We warned that if appellant failed to respond within the time

provided, this appeal would be dismissed. See TEX. R. APP. P. 37.3(b) (allowing dismissal of appeal

if clerk’s record is not filed due to appellant’s fault); see also TEX. R. APP. P. 42.3(c) (allowing

dismissal of appeal if appellant fails to comply with an order of this court). Appellant has failed to

provide written proof that the fee for the clerk’s record has been paid or arrangements have been

made to pay the clerk’s fee in accordance with our order. We, therefore, dismiss this appeal. See

TEX. R. APP. P. 37.3(b); see also TEX. R. APP. P. 42.3(c).


                                                       PER CURIAM




                                                 -2-